Breese, J. The sale to Outlaw, of the horse in question, made in August, 1859, was perfected by delivery to him. His title was then complete. The resale by Outlaw to Watson, in October following, was not perfected by delivery, nor was there any change of possession; the title, therefore, did not pass. To pass the title as between third persons, there must be a change of possession, so that others may not be deceived and defrauded by the appearance of ownership in one, while the title is really in another. Thompson v. Yeck, 21 Ill. R. 78. The whole transaction is in fraud of the chattel mortgage act. The judgment is reversed, and the cause remanded. Judgment reversed.